Citation Nr: 1443770	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to a rating higher than 10 percent for left knee patellofemoral syndrome on the basis of limitation of motion. 

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a back disability. 

3.  Entitlement to service connection for posttraumatic stress disorder.

4.  Entitlement to service connection for Parkinson's disease.

5.  Entitlement to service connection for irritable bowel syndrome.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for chronic fatigue syndrome.

8.  Entitlement to a compensable rating for hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from January 1989 to January 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2007 and in June 2013 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007 in the rating decision, the RO granted a 10 percent rating for left knee patellofemoral syndrome.  The Veteran failed to submit a timely notice of disagreement.  In August 2009, the RO denied the claim for a higher rating.  In September 2009, the Veteran submitted a notice of disagreement.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the rating decision in November 2007, VA was in receipt of new and material medical evidence within one year of the rating decision and, therefore, will consider the claim since the time it was first decided by VA.  38 C.F.R. § 3.156(b) (2011); Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010).  




In May 2013, the Board remanded the claim for further development.

In June 2013 in a rating decision, the RO denied a new and material evidence claim for a back disability, the claims of service connection for posttraumatic stress disorder, Parkinson's disease, irritable bowel syndrome, fibromyalgia, and chronic fatigue syndrome, and claim for increase for hearing loss.  The Veteran filed a timely notice of disagreement in July 2013.

In a decision in July 2013, the Board in part granted a separate 10 percent rating for instability of the left knee from December 1, 2008, and denied the a separate rating higher than 10 percent for left knee patellofemoral syndrome on the basis of limitation of motion.  The Veteran appealed the Board's decision regarding the claim for a higher rating for left knee patellofemoral syndrome on the basis of limitation of motion to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in April 2014, the Veterans Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

The new and material evidence claim for a back disability, the claims of service connection for posttraumatic stress disorder, Parkinson's disease, irritable bowel syndrome, fibromyalgia, and chronic fatigue syndrome, and claim for increase for hearing loss are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The left patellofemoral syndrome is manifested by X-ray evidence of degenerative changes, and flexion greater than 45 degrees and extension to zero degrees.




2.  The partial medial meniscectomy of the left knee has been symptomatic since May 1, 2009, following the termination of the temporary total rating for convalescence after the initial surgery.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for service-connected left patellofemoral syndrome based on limitation of motion have not been met.  38 U.S.C.A. §§ 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

2.  The criteria for a separate 10 percent rating for a symptomatic partial medial meniscectomy of the left knee since May 1, 2009, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5259 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in February 2007.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (increase in severity of the disability and the effect that worsening has on employment.). 





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records. 

The Veteran was afforded VA examinations in May 2007, December 2008, June 2009, May 2012, and April 2013.  As the examination reports are based on a review of the Veteran's history and described the findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.


VA has a duty to all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating a Knee Disability

The left knee patellofemoral syndrome is rated 10 percent for limitation of motion and 10 percent for instability.  As the Veteran appealed only that part of the Board's decision denying a higher rating for limitation of motion, the Board's decision on rating instability is final and no longer on appeal.

Under Diagnostic Code 5003, degenerative changes established by X-ray are rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 



Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). 

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 


Evidence 

The Veteran filed his claim for increase in January 2007.  In a rating decision in November 2007, the RO increased the rating for left patellofemoral syndrome to 10 percent based on limitation of motion.  

On VA examination in May 2007, X-rays showed degenerative changes.  Range of motion was from 0 degrees (extension) to 120 degrees (flexion) with pain beginning at 90 degrees.  The Veteran stated that he had flare-ups 2 to 3 times a week with severe pain lasting 15 to 20 minutes with flexion reduced to 90 degrees.  The Veteran also described left knee stiffness, but not dislocation, locking, or effusion.

In November 2008, the Veteran had medial joint line tenderness and pain over the medial joint line when squatting.  He did not have ligamentous dysfunction or effusion and the knee was well-aligned.  

In December 2008 on VA examination, range of motion was from 0 degrees (extension) to 90 degrees (flexion) with pain beginning at 60 degrees.  The Veteran also had stiffness and weakness of the left knee, but did not dislocation, locking or effusion.

In January 2009, the Veteran underwent a partial medial meniscectomy of the left knee for a torn meniscus. 

On VA examination in May 2012, range of motion was from 0 degrees (extension) to 60 degrees (flexion) with pain beginning at 50 degrees.  The VA examiner indicated that the Veteran did not have additional limitation of motion with repetitive movements or locking, but did have pain and weakness as residuals of the meniscectomy.  The Veteran had functional loss of the left knee of less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.    


In April 2013, on VA examination, range of motion was from 0 degrees (extension) to 90 degrees (flexion) with pain beginning at 90 degrees.  The VA examiner indicated that the Veteran did not have additional limitation of motion with repetitive movements.  There was locking and joint pain.

In July 2014, the Veteran's spouse stated that the Veteran had problems walking and flare-ups that interfered with daily activities.   She also stated that the Veteran had knee swelling, locking pain, and effusion.

Analysis 

As for a rating for limitation of motion, during the appeal, on four VA examinations covering the period from 2007 to 2013, flexion limited either to 120 degrees with pain at 90 degrees, or to 90 degrees with pain at 60 degrees, or to 60 degrees with pain at 50 degrees, or to 90 degrees with pain at 90 degrees does not more nearly approximate or equate to flexion limited to 45 degrees under Diagnostic Code 5260 for a compensable rating, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.

As for a rating for limitation of motion, during the appeal, on four VA examinations, covering the period from 2007 to 2013, extension to zero degrees or normal extension degrees does not more nearly approximate or equate to extension limited to 10 degrees under Diagnostic Code 5261 for a separate rating, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.

While the Veteran did experience knee pain, the pain did not rise to the level of flexion limited to 45 degrees or extension limited to 10 degrees.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43(2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).




Although there is evidence of painful motion, as the limitation of motion is noncompensable under either Diagnostic Code 5260 or 5261, the current 10 percent rating is appropriately assigned under Diagnostic Code 5003 based on satisfactory evidence of painful motion. 

As for other potentially applicable Diagnostic Codes, in light of the partial medial meniscectomy of the left knee for a torn meniscus in January 2009, Diagnostic Codes 5258 (meniscal impairment) and 5259 (removal of meniscus) apply.  

Before the meniscectomy of the left knee in January 2009, under Diagnostic Code 5258, the criteria for a 20 percent rating, the maximum and only rating under Diagnostic Code 5258, are a dislocated meniscus with frequent episodes of locking, pain, and effusion into the joint.  On VA examinations in May 2007 and in December 2008, the Veteran described left knee stiffness and weakness, but not dislocation, locking, or effusion.  In November 2008, the Veteran did not have effusion and the knee was well-aligned.  

In the absence of evidence of dislocation, locking, or effusion, the criteria for a separate compensable rating under Diagnostic Code 5258 have not been met.

In January 2009, the Veteran underwent a partial medial meniscectomy of the left knee for a torn meniscus.  Under Diagnostic Code 5259, the criterion for a 10 percent rating, the maximum and only rating under Diagnostic Code 5259, is symptomatic residuals of a meniscectomy.  On VA examination in May 2012, the Veteran had functional loss of the left knee due to weakness associated with the meniscectomy.

On April 2013, there was locking and joint pain associated with the meniscectomy.






As the symptoms of weakness, locking, and joint pain are not otherwise related to limitation of motion or to instability, the symptoms can be rated separately.  As the underlying pathology is a partial medial meniscectomy and as the Veteran has symptoms of weakness, locking, and joint pain, the findings more nearly approximate the criteria for a separate 10 percent rating under Diagnostic Code 5259 following the meniscectomy. 

There are no other potentially applicable Diagnostic Codes. 

In sum, the preponderance of the evidence is against a rating higher than 10 percent for patellofemoral pain syndrome based on either limitation of flexion or extension. A separate 10 percent rating for a partial meniscectomy of the left knee is warranted.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 



Here, the rating criteria under Diagnostic Codes 5003, 5260, 5261, 5258, and 5259 reasonably describe the disability levels and the Veteran's symptomatology, including functional loss and limitation of motion.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

A rating higher than 10 percent for left patellofemoral syndrome based on limitation of either flexion or extension is denied.

A separate 10 percent rating for a partial meniscectomy of the left knee under Diagnostic Code 5259 from May, 1, 2009, is granted.


REMAND

In a rating decision in June 2013, the RO denied a new and material evidence claim for a back disability, the claims of service connection for posttraumatic stress disorder, Parkinson's disease, irritable bowel syndrome, fibromyalgia, and chronic fatigue syndrome, and claim for increase for hearing loss.  


The Veteran timely filed a notice of disagreement in July 2013.  As the RO has not yet issued a statement of the case, the Board is compelled to remand the matter for further procedural due process.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issuance a statement of the case on the new and material evidence claim for a back disability, the claims of service connection for posttraumatic stress disorder, Parkinson's disease, irritable bowel syndrome, fibromyalgia, and chronic fatigue syndrome, and claim for increase for hearing loss.  The Veteran still must perfect an appeal of the claims by timely filing a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


